
	

113 S2565 IS: Helping Working Families Afford Child Care Act
U.S. Senate
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2565
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2014
			Mrs. Shaheen (for herself, Mrs. Boxer, Mrs. Murray, Mrs. Gillibrand, and Ms. Mikulski) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to enhance the dependent care tax credit, and for other
			 purposes.
	
	1.Short titleThis Act may be cited as the Helping Working Families Afford Child Care Act.
		2.Enhancement of the dependent care tax credit(a)Increase in
			 dependent care tax credit(1)Increase in
			 incomes eligible for full creditParagraph (2) of section 21(a)
			 of the Internal Revenue Code of 1986 is amended to read as follows:(2)Applicable percentage definedFor purposes of paragraph (1), the term applicable percentage means 20 percent reduced (but not below zero) by 1 percentage point for each $5,000 (or fraction
			 thereof) by which the taxpayer's adjusted gross income for the taxable
			 year exceeds $200,000..(2)Increase in
			 dollar limit on amount creditableSubsection (c) of section 21 of
			 the Internal Revenue Code of 1986 is amended—(A)by striking
			 $3,000 in paragraph (1) and inserting $8,000,
			 and(B)by striking
			 $6,000 in paragraph (2) and inserting
			 $16,000.(3)Inflation adjustmentSection 21 of the Internal Revenue Code of 1986 is amended—(A)by redesignating subsection (f) as subsection (g), and(B)by inserting after subsection (e) the following new subsection:(f)Inflation adjustment(1)In generalIn the case of any taxable year beginning after 2015, the $200,000 amount in subsection (a)(2) and
			 each of the dollar amounts in subsection (c) shall each be increased by an
			 amount
			 equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, by substituting 2014 for 1992 in subparagraph (B) thereof.(2)RoundingThe amount of any increase under paragraph (1) shall be rounded—(A)for purposes of the dollar amount in subsection (a)(2), the nearest multiple of $1,000, and(B)for purposes of the dollar amounts in subsection (c), the nearest multiple of $100..(b)Dependent care tax credit To be
			 refundable(1)In
			 generalThe Internal Revenue Code of 1986 is amended—(A)by redesignating
			 section 21, as amended by subsection (a),  as section 36C, and(B)by moving section
			 36C, as so redesignated, from subpart A of part IV of subchapter A of
			 chapter 1
			 to the location immediately before section 37 in subpart C of part IV of
			 subchapter A of chapter 1.(2)Technical
			 amendments(A)Paragraph (1) of section 23(f) of the Internal Revenue Code of 1986 is amended by striking 21(e) and inserting 36C(e).(B)Paragraph (6) of section 35(g) of such Code
			 is amended by striking 21(e) and inserting
			 36C(e).(C)Paragraph (1) of
			 section 36C(a) of such Code (as redesignated by paragraph (1)) is
			 amended
			 by
			 striking this chapter and inserting this
			 subtitle.(D)Subparagraph (C)
			 of section 129(a)(2) of such Code is amended by striking section
			 21(e) and inserting section 36C(e).(E)Paragraph (2) of
			 section 129(b) of such Code is amended by striking section
			 21(d)(2) and inserting section 36C(d)(2).(F)Paragraph (1) of
			 section 129(e) of such Code is amended by striking section
			 21(b)(2) and inserting section 36C(b)(2).(G)Subsection (e) of
			 section 213 of such Code is amended by striking section 21 and
			 inserting section 36C.(H)Subparagraph (A) of section 6211(b)(4) of such Code is amended by inserting 36C, after 36B,.(I)Subparagraph (H)
			 of section 6213(g)(2) of such Code is amended by striking section
			 21 and inserting section 36C.(J)Subparagraph (L)
			 of section 6213(g)(2) of such Code is amended by striking section 21,
			 24, 32, and inserting section 24, 32, 36C,.(K)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36C, after 36B,.(L)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the
			 Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to
			 section
			 36B the following:Sec. 36C. Expenses for household and
				dependent care services necessary for gainful
				employment..(M)The table of
			 sections for subpart A of such part IV of such Code is amended by striking
			 the item
			 relating
			 to section 21.(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2014.
